DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-9 are examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “standardized” in claim 6 is a relative term which renders the claim indefinite because the term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the type or amount of conformity that it required of said limitation.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Suying.
Suying: CN 107080209 A; PUBLICATION DATE: 22-Aug-2017

Independent claim 1
Suying teaches it is known to make a fermented fruit and vegetable pulp jam product (see the top of page 2).

The jam, is made by making a slurry, comprising:
50 to 99.8 % fruit and vegetable pulp, which encompasses the claim of 80-99.8 parts of fruit and vegetable puree; and
0 to 49.8 % syrup or sugar, which encompasses the claim of 0-19.8 parts of syrup or sugar substitute; then, 
sterilizing and cooling the jam, then inoculating it with live lactobacillus lactic acid bacteria, fermenting for 6 to 69 hours to improve the flavor, mouthfeel and to increase the amino acid content therein (see the last para. of pg. 2).



Suying teaches the use of the specifically claimed type of lactobacillus, lactobacillus casei (see top of page 8), as claimed.

Further, Suying’s teaching of the use of lactobacillus casei, as discussed above, encompasses the probiotic claimed: Lactobacillus casei NCU215 with a preservation number of CGMCC No. 18702 because in this specific case the various permutations of types of the claimed probiotic in the generic are so small (Lactobacillus casei, Lactobacillus paracasei, and Lactobacillus rhamnosus) and phenotypically and genotypically closely related, that the teaching is as comprehensive and fully as if it had written the name of each permutation. See, MPEP 2144.08.II.4 that discusses that when a genus is so small that, when considered in light of the totality of the circumstances it would anticipate the claimed species or subgenus because one skilled in the art would envisage each member of the genus, especially when the total circumstances involved include a limited number of variations for the genus, including in this case, when there are only two alternatives.
Therefore, it would have been obvious to one of skill in the art, at the time of filing the invention to modify the method of using Lactobacillus casei probiotics, as the modified teaching above, to include the specifically claimed type, Lactobacillus casei NCU215 with a preservation number of CGMCC No. 18702, because in this specific case the various permutations of types in the generic are so small that the teaching is as comprehensive and fully as if it had written the name of each permutation. See, MPEP 2144.08.II.4

Note: Suying discusses that after the fermentation process, the pH is adjusted to from 2.5 to 5.0 wherein fermentation is terminated.  Therefore the bacteria used for fermentation is live/active.  The intermediate product, prior to pH adjust comprises live/active bacteria, and after the pH adjustment, the bacteria in the final composition is no longer active to ferment.

The claim requires the product by process is made by fermenting raw materials.
When determining what this means, in light of the specification, it is noted that the fruit and vegetables are sterilized before being inoculated with bacteria (p. 0010-0013 of the pending specification), therefore since Suying teaches a similar method, as discussed above, the product made is expected to be similar to that claimed.

Suying’s amount of fruit, vegetables and syrup or sugar, as discussed above, encompass the claim of 80-99.8 parts of fruit and vegetable puree, and 0-19.8 parts of syrup or sugar substitute.


Properties
As for the jam having the property of being probiotic, since similar ingredients were used to make a product using similar methods, it would be reasonable for one in the art to expect that said product has similar properties, including being probiotic.


Dependent claims
As for claim 2, Suying teaches it is known to use sodium isoascorbate or vitamin C (see top of page 8), as claimed.

As for claim 3, Suying teaches the use of white granulated sugar, glucose, starch syrup (5th para. from the bottom of pg. 4), as claimed.

As for claim 4, Suying teaches the fruit and vegetable are sterilized and cooled, then inoculated with 103-109 cfu/mL lactic acid bacteria, fermenting at 25-45°C, a pH value of 2.5-5.0 being a fermentation endpoint (see the last para. of pg. 2).  
Other claimed product by process limitations do not distinguish over product taught above.

As for claim 5, Suying teaches the use of a sterilizing temperature of 75-132°C (see the last para. of pg. 2).  As for the sterilization time, this fails to distinguish over the product taught above.

As for claim 6, it would be reasonable to expect that a similar product comprising similar ingredients would having similar functionality/properties, including being standardized, as claimed.



As for claim 7, it would be reasonable to expect that a similar product comprising similar ingredients would having similar functionality/properties, including being standardized toe sourness and sweetness of the product according to an industry, enterprise or actual demand, as claimed.  

As for claim 8, it would be reasonable to expect that similar products have similar intended uses, including: being put into a refrigerator at 0-4°C for refrigeration; or subjected to ultra-high temperature instantaneous sterilization for 2 s to 10 min at 85-132°C, and canned in a sterile manner; or canned, sealed and sterilized for 20-40 min at 75-132°C, as claimed.  

As for claim 9, Suying teaches the use of berries, kernel fruits, root vegetables and fruit vegetables (*see 8th para. from bottom of pg. 4).   

Double Patenting
Claim 1 of this application is patentably indistinct from claim 1 of Application Nos. 17/035811 and 17/158005. 
Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is 
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application Nos. 17/035811 and 17/158005. 


Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of this patent application anticipates or makes obvious claim 1 of the copending patent applications.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793